Citation Nr: 1454301	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  09-41 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an earlier effective date than June 21, 2007 for the evaluation of 20 percent assigned for the residuals of right epididymectomy.

2.  Entitlement to an earlier effective date than June 21, 2007 for the evaluation of 10 percent assigned for the residual scar of right epididymectomy.

3.  Entitlement to a compensable disability rating for bilateral hearing loss prior to December 28, 2009.

4.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss from December 28, 2009.

5.  Entitlement to VA disability compensation under 38 U.S.C.A. § 1151 for a decubitus ulcer of the left foot.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from January 1975 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 and a February 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2014, to support his claim, the Veteran testified at a hearing at the Board chaired by the undersigned Veterans Law Judge (VLJ).  At that hearing, and in October 2014, he submitted additional evidence, and waived RO consideration of that evidence.  38 C.F.R. § 20.1304 (2014).

The issues of entitlement to service connection for residuals of a right hernia disability, and entitlement to VA disability compensation under 38 U.S.C.A. § 1151 for a seizure disorder and an acquired psychiatric disorder were raised by the Veteran's representative at the July 2014 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to increased ratings for bilateral hearing loss for the period from December 28, 2009 and VA disability compensation under 38 U.S.C.A. § 1151 for a decubitus ulcer of the left foot is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  On June 21, 2007, VA received the Veteran's claim for an increased rating      for his service-connected residuals, right epididymectomy, which resulted in an increased rating of 20 percent for residuals of right epididymectomy and a separate 10 percent rating for a residual scar.  

2.  It was not factually ascertainable for the one-year period prior to June 21, 2007 that the criteria for a 20 percent evaluation for residuals of right epididymectomy and a separate 10 percent rating for a residual scar were met.  

3.  During the period of the claim prior to December 28, 2009, the Veteran's hearing was manifested by Level I hearing acuity in the right ear and Level II hearing acuity in the left ear with speech recognition scores of 100 percent bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than June 21, 2007 for the evaluation    of 20 percent assigned for the residuals of right epididymectomy are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400(o)(2) (2014).

2.  The criteria for an effective date earlier than June 21, 2007 for the evaluation of 10 percent assigned for the residual scar of right epididymectomy are not met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400(o)(2) (2014).

3.  The criteria for a compensable disability rating for bilateral hearing loss prior to December 28, 2009 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2014).  Compliant VCAA notice was provided in a November 2007 letter. 

Concerning the duty to assist, the record in this case includes service treatment records, VA treatment records, VA examination reports, and lay evidence.  No additional pertinent evidence has been identified by the Veteran.

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the claimant and he testified 
as to the reason he believes an earlier effective date is warranted for his scar and epididymitis, as well as the impact of his hearing loss.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time. 

As discussed above, the Veteran was aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



	Earlier Effective Date

The Veteran appeals for assignment of an effective date prior to June 21, 2007, for the assignment of a 20 percent evaluation for residuals of right epididymectomy and a separate 10 percent rating for a residual scar.  The assignment of effective dates for increased evaluations is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  

The statute provides, in pertinent part, that: 

(a) Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 

(b)(2) The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110 (West 2002). 

The pertinent provisions of 38 C.F.R. § 3.400 clarify that: 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.

(o)(2) Disability compensation.  Earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim. 

The Board notes that the Veteran was granted service connection for residuals of right epididymectomy with a noncompensable evaluation effective from April 1982.  The Veteran's rating for residuals of right epididymectomy was temporarily increased to 100 percent from September 21, 1999 to November 1, 1999 and again from February 23, 2000 to April 1, 2000.  The rating was then returned to the original noncompensable status.  The Veteran did not appeal those ratings at that time and did not submit any evidence within a one year period after the decision was issued.  Thus, those decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

In June 2007, the Veteran requested an increase in his disability rating for his epididymectomy.  The RO developed the claim and granted the Veteran's request, assigning a 20 percent disability rating and a separate 10 percent disability rating for scars effective June 21, 2007, the date of receipt of the Veteran's claim for increase.  After being notified of the decision to increase the evaluation, the Veteran submitted a notice of disagreement, requesting an earlier effective date for the increased disability rating.  

To receive an effective date earlier than his date of claim, the evidence must show that an increase in disability preceded the claim by a year or less.  38 C.F.R. § 3.400(o)(2).  The evidence for that period does not indicate the presence of complaints or symptoms such that an assessment could be made of the degree of severity.  The Board notes that the Veteran asserts that he should receive the increased rating from 2000, from which date he believes his symptoms have been increased due to the removal of his right testicle.  The Veteran does not claim that his epididymectomy increased in severity within the one year time-frame prior to his claim of increase.  No remaining evidence of record shows that an increase in residuals of right epididymectomy began during the one year prior to the June 21, 2007 increased rating claim.  

In light of the evidence noted above, the Board concludes that there is no evidence in the year before his claim that reflected a worsening of the Veteran's disabilities that would allow the effective date to be earlier than June 21, 2007.  Therefore, the date that the claim is received, June 21, 2007, is the effective date of the increased rating.  38 C.F.R. § 3.400(o)(2).  

Additionally, the Board notes that in an October 2009 rating decision, the RO determined that the award of a 20 percent rating for the epididymitis was the product of clear and unmistakable error, and proposed to reduce the disability to 0 percent.  The RO noted that the symptoms upon which the higher rating was based pertained to a nonservice-connected prostate condition and were not related to his epididymitis.  The RO noted the only disabilities associated with the epididymectomy were a scar and an absent testicle.  An April 2010 rating decision effectuated that reduction.  The Veteran has not appealed the propriety of the reduction.  Pursuant to 38 C.F.R. § 3.400(o)(1), a retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated.  Thus, awarding an earlier effective date for the erroneous grant of 20 percent is not warranted.  

The Veteran's claim for an earlier effective date for the award of 20 percent for residuals of right epididymectomy and a separate 10 percent rating for a residual scar is denied.

	Hearing Loss Evaluation Prior to December 28, 2009

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for hearing loss range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  To evaluate the degree of disability from service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2014).  The disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

An exceptional pattern of hearing impairment occurs when the puretone threshold 
at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is
55 decibels or more. In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2014).  Further, when the average puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  38 C.F.R. § 4.86(b) (2014). Each ear is considered separately.  38 C.F.R. § 4.86.

A May 2007 treatment record showed moderate hearing loss in the right ear and moderately-severe loss in the left ear.    

The Veteran was afforded a VA audiological examination in December 2007.  At that time, the Veteran's pure tone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
RIGHT
30 
40
45
85
LEFT
70
50
95
105

The pure tone averages were 50 decibels on the right and 80 decibels on the left.  Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.    

As the audiological findings do not show pure tone thresholds at 55 decibels or more at each of the four specified frequencies and do not show 70 decibels or more at 2000 Hertz with 30 decibels or less at 1000 Hertz, the provisions of 38 C.F.R. § 4.86 are not applicable.  

When applying the pure tone averages and speech recognition scores from December 2007 to Table VI, the right ear is assigned a Level I and the left ear is assigned a Level II.  The Board then applies those levels to Table VII, which results in a 0 percent, noncompensable evaluation for the Veteran's bilateral hearing loss.

The examiner in December 2007 noted the Veteran's history and his current complaints of difficulty understanding speech, distinguishing sounds especially in conversation and the need for increased volume to hear.  Thus, the Board finds that the VA examination is adequate for rating purposes and is entitled to great probative value.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  

The Board notes that the Veteran's representative essentially argued that the December 2009 VA examination was inadequate because of flawed methodology employed and that the CNC test has "hidden factors".  To the extent his argument also suggests the 2007 examination was inadequate, the representative has submitted no specific evidence showing that the method of audiological testing is inaccurate or inappropriate. 

The Board is bound in its decisions by the regulations of the Department.  38 U.S.C.A. § 7104(c).  The supplementary information included with the publication of the revisions to the Schedule for rating hearing loss (64 FR 25206 (May 11, 1999)) discusses VA's choice of methodology employed for determining impairment of auditory acuity.  In short, the use of the Maryland CNC speech discrimination test and the puretone threshold average determined by an audiometry test was established by a regulation for evaluating hearing loss published in the Federal Register on November 18, 1987 (52 FR 44117).  That regulation changed the method of evaluating hearing loss based on a VA study on hearing loss testing methods and assistive hearing devices that Congress had requested in 1984.  The results of this study were published by VA in a January 1986 report entitled "Report on Hearing Loss Study." 

Thus, the criteria for rating hearing loss provides for a specific testing methodology to be employed in determining auditory acuity for compensation purposes.  This long-standing methodology was properly in this case, and there is no evidence that VA improperly administered the testing or misinterpreted the results.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their official duties).

In summary, a compensable disability rating for bilateral hearing loss is not warranted based on the audiological findings of record during the period of the claim prior to December 28, 2009.  Accordingly, the claim for increased rating for that period is denied.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe hearing loss than currently shown by the evidence.  Moreover, the Veteran does not contend and the evidence does not reflect that his hearing loss has resulted in hospitalization or has markedly interfered with employment.  Thus, as his disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an earlier effective date than June 21, 2007 for the evaluation of 20 percent assigned for the residuals of right epididymectomy is denied.

Entitlement to an earlier effective date than June 21, 2007 for the evaluation of 10 percent assigned for the residual scar of right epididymectomy is denied.

Entitlement to a compensable evaluation for bilateral hearing loss prior to December 28, 2009 is denied.



REMAND

The Veteran was last afforded a VA examination for his bilateral hearing loss in December 2009, almost 5 years ago.  The Veteran testified at his hearing in 2014 that his bilateral hearing loss had worsened since that examination.  Accordingly, a current hearing loss examination is warranted.  Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran also contends that he developed an ulcer on his left heel as a result of the negligence or carelessness by VA medical staff during a September 2009 hospitalization.  Review of the records from that hospitalization note that the he was admitted to the Atlanta VA Medical Center (VAMC) on September 15, 2009 due to H1N1 flu.  Due to agitation from an altered mental state, he was placed in soft wrist safety devices during part of his hospitalization.  The record reflects he was noted to have an eschar to the right heel on September 28, 2009.  On September 29, 2009 he was noted to have a stage 1 eschar to the right heel. Following transfer to a different ward, the skin assessments provided on October 1, 2009 noted no skin breakdown.  On October 2, 2009, he was again noted to have a black eschar on the "right" heel, but an additional note that day indicated there was a black, necrotic area to the left heel, about 2 inches in diameter.  It was noted a physician was notified.   

The Board notes that a VA examination has not been provided concerning the Veteran's left heel claim.  Accordingly, one should be provided on remand. 

In pertinent part, 38 U.S.C. § 1151 provides:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b) (2014).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in a veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what    a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant ongoing VA treatment records dating since February 2010.

2.  Schedule the Veteran for a VA audiological examination to address the current severity of his service-connected bilateral hearing loss.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, to specifically include audiometric testing, and the results should be reported in detail.

3.  Schedule the Veteran for a VA foot examination by a podiatrist or a physician to determine the current nature of the Veteran's ulcer of the left foot and to obtain an opinion as to whether such condition is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment during his September-October 2009 hospitalization.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a) Identify any current residuals present resulting from the left heel ulcer that arose during the September-October 2009 hospitalization.

b)  Provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent probability or greater) that any current left heel residual disability was (1) directly caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care; or, (2) was an event not reasonably foreseeable (i.e., a reasonable health care provider would not have considered this to be an ordinary risk of the treatment provided).  In rendering the opinion, the examiner should address the opinions of nurses N. Purcell-Holmes (February 19, 2013 affidavit) and V. Bose (September 16, 2013 statement) contained in the claims file.  The examiner should provide the reasoning for the opinion(s) provided. 

4.  After the above has been completed to the extent possible, readjudicate the appeal.  If the benefits sought  on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case and provide an appropriate period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


